Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1-20 were pending.  Claims 1-18 have been cancelled.  Amendments to claim 19 are acknowledged and entered.  New claims 21-26 are acknowledged and entered.  Claims 19-26 will be examined on their merits. 

Examiner’s Note
All paragraph numbers, unless otherwise specified, are from the PGPub of this application, US20210054053A1, Published 02/25/2021.
The Power of Attorney filed on 06/10/2022 is acknowledged and entered.  

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representatives authorize such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II. 

Response to Arguments
Applicant's arguments filed 06/28/2022 regarding the previous Office action dated 12/29/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 11-16 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the cancellation of said claims. 


Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(New rejection – necessitated by amendment.)  Claims 21-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Under one reasonable interpretation of the claims, it can be seen that the claims are trying to broaden the breadth of the CDRs which are originally presented in the independent claim, as it is not clear if the amino acid mutation(s) only occur outside the defined CDR regions (e.g. mutations only occur in the framework region of the VH or VL) or are possible within the previously-defined CDRs as well.  The latter interpretation constitutes a broadening of the subject matter from the claim on which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 19-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Berg (Berg JK.  A Study of VIS410 to Assess Safety and Pharmacokinetics.  ClinicalTrials.gov Identifier: NCT02045472.  Posted 01/24/2014; Last updated 05/14/2015.; CITED ART OF RECORD; hereafter “Berg” 
as evidenced by Wollacott et. al. (Wollacott AM, et. al. EBioMedicine. 2016;5:147‐155. Published 2016 Feb 26.; CITED ART OF RECORD; hereafter “Wollacott”) and
Shriver et. al. (US20130302349A1; Pub. 11/14/2013; CITED ART OF RECORD – PG Pub of US9,969,794; hereafter “Shriver”);
and in further view of Wang et. al. (Wang S, et. al. Mol Pharm. 2015 Dec 7;12(12):4478-87. Epub 2015 Nov 12.; hereafter “Wang”); and 
Chavez et. al. (Chavez BK, et. al. Biomed Res Int. 2016;2016:2074149. Epub 2016 Mar 3.; hereafter “Chavez”.)  Note this rejection is withdrawn with respect to cancelled claims 1-10 and 17 and is extended to include new claims 21-26.
The claims are interpreted as being drawn to the following:
Claim 19 is drawn to a formulation comprising 100 mg/mL of an anti-HA antibody molecule, 0.2% to 5% histidine, 0.5% to 5% arginine, and 0.02% polysorbate 80, wherein the formulation has a pH of 6, wherein the antibody molecule comprises: (a) a heavy chain (HC) immunoglobulin variable region segment comprising: an HC CDR1 comprising the sequence S-Y-A-M-H (SEQ ID NO: 68); an HC CDR2 comprising the sequence V-V-S-Y-D-G-N-Y-K-Y-Y-A-D-S-V-Q-G (SEQ ID NO: 69); and an HC CDR3 comprising the sequence D-S-R-L-R-S-L-L-Y-F-E-W-L-S-Q-G-Y-F-N- P (SEQ ID NO: 70); and (b) a light chain (LC) immunoglobulin variable region segment comprising: an LC CDR1 comprising the sequence Q-S-I-T-F-D-Y-K-N-Y-L-A (SEQ ID NO: 145): an LC CDR2 comprising the sequence W-G-S-Y-L-E-S (SEQ ID NO: 72); and an LC CDR3 comprising the sequence Q-Q-H-Y-R-T-P-P-S (SEQ ID NO: 73).
Claim 20 is drawn to a formulation comprising 100 mg/mL of an anti-HA antibody molecule, 0.2% to 5% histidine, 0.5% to 5% arginine, and 0.02% polysorbate 80, wherein the formulation has a pH of 6, wherein the antibody molecule comprises a heavy chain immunoglobulin variable region segment comprising SEQ ID NO: 25, and a light chain immunoglobulin variable region segment comprising SEQ ID NO: 52.
Further limitations on the formulation of claim 19 are wherein the antibody molecule comprises a heavy chain immunoglobulin variable region segment comprising SEQ ID NO: 25, or an amino acid sequence that differs by no more than 1, 2, 3, 4, or 5 amino acids therefrom (claim 21); wherein the antibody molecule comprises a heavy chain immunoglobulin variable region segment comprising SEQ ID NO: 25 (claim 22); wherein the antibody molecule comprises a light chain immunoglobulin variable region segment comprising SEQ ID NO: 52, or an amino acid sequence that differs by no more than 1, 2, 3, 4, or 5 amino acids therefrom (claim 23); wherein the antibody molecule comprises a light chain immunoglobulin variable region segment comprising SEQ ID NO: 52 (claim 24); wherein the antibody molecule comprises a heavy chain immunoglobulin variable region segment comprising SEQ ID NO: 25, and a light chain immunoglobulin variable region segment comprising SEQ ID NO: 52 (claim 25); and wherein the purity of the antibody molecule in the formulation is at least 90% as determined by reduced or non-reduced CE-SDS (claim 26).

The Prior Art
Berg teaches a phase I clinical trial to study human monoclonal antibody VIS410 to Influenza type A hemagglutinin (HA) to assess safety and pharmacokinetics (entire document; see “Study Description”).  As evidenced by Shriver, the sequences of VIS410 are 100% identical to the sequences of the antibody claimed in the instant invention, namely the antibody encompassed by SEQ ID NOs: 25, 52, 68-70, 72-73, and 145 (sequences of instant claims 19-25).  Berg notes the study is delivering a single infusion of the VIS410 antibody with ascending dose-escalation ranging from 2 to 50 mg/kg (“Arms and Interventions”).  While Berg does not detail the specifics of the monoclonal antibody infusion composition, post-filing reports and data detail the clinical trial (NCT02045472) and provide further information as to what was delivered to the study participants (See Wollacott, abstract.)  Wollacott provides details of the VIS410 composition delivered to the study participants, and notes the VIS410 antibody was produced under Good Manufacturing Practice (cGMP) in a CHO cell line, and that the antibody was greater than 99% monomer containing minimal amounts of contaminating host cell proteins and/or DNA (p. 148, Sect. 2.1; instant claim 26).  Wollacott notes the VIS410 was formulated in 40 mM Citrate-Sodium Phosphate buffer with 150 mM NaCl at pH 6.0 with 0.025% TWEEN-80™(polysorbate-80)(Sect. 2.1).  As evidenced by Wollacott, the antibody composition of Berg inherently comprises VIS410 in 40 mM Citrate-Sodium Phosphate buffer with 150 mM NaCl at pH 6.0 with 0.025% polysorbate-80.
While Berg teaches the antibody of the instant invention, and that the antibody is within a composition comprising polysorbate 80 and is greater than 95% pure, neither Berg nor the other evidentiary documents teach the composition to comprise 100 mg/mL of the specifically claimed anti-HA antibody molecule in a composition comprising 0.2-5% histidine and 0.5-5% arginine at a pH of 6.0.
The pH range of commercially available antibody formulations is normally between 4.8-8.0 and the typical buffers or pH-modifying agents include histidine, phosphate, citrate, acetate, succinate, lactic acid, tromethamine, aspartic acid, glutamate, adipic acid, and 2-(N-morpholino)-ethane-sulfonic acid (MES). Histidine buffer is a commonly utilized buffer in biopharmaceutical mAb solutions, and the buffer concentration in antibodies intended for clinical use is minimized to limit pain upon injection and to minimize aggregate formation, with typical buffer concentrations <50mM.  Arginine is a basic amino acid used in biopharmaceutical processing, formulation, and stabilization of biotherapeutics such as monoclonal antibodies, and several monoclonal antibodies in clinical use are formulated with arginine or its salts.  The most common application of arginine is in formulating high concentration antibody formulations, wherein arginine reduces viscosity of the antibody solution.  It is also known that arginine is often used as a stabilizer during refolding of proteins and a general inhibitor of aggregation.  
Wang notes that intravenous injection of antibodies is commonly used due to their high dose required for delivery, and that an increased concentration of antibody in solution would likely lead to greater patient compliance due to the ease of delivering highly concentrated antibodies (e.g. 100 mg/mL or higher) via subcutaneous injection (p. 4478, left col., ¶1).  Wang reported that amino acids in their salt forms and several common salts, such as ArgHCl (arginine hydrochloride), HisHCl (histidine hydrochloride), LysHCl, NaCl, Na2SO4, and NaAc could potentially serve as viscosity-lowering excipients during high-concentration (e.g. >100 mg/mL; instant claim 2) mAb formulation development (entire document; see abstract.)  Wang teaches that in highly concentrated antibody formulations, meaning those antibody formulations at about 100 mg/mL or greater (abstract, Figure 1, p. 4478-9, ¶ bridging pages) that short- and long-range interactions, including hydrophobic interactions, dipole−dipole interactions, and charge−charge interactions due to heterogeneous surface charge distribution, can all greatly influence the mAb self-association and the viscosity of mAb solutions.  Wang teaches that sugars commonly used as stabilizers can also increase the viscosity of the solution, and that certain amino acids, such as arginine and proline, can be used as stabilizers to increase solubility, reduce aggregation, decrease viscosity, and enhance stability (p. 4479, left col., ¶1).  These amino acids, while limiting aggregation or changes in the secondary structure of the mAb, can act as protein stabilizers even in the absence of sugars and surfactants (abstract.)  In the methods of Wang, two IgG1 antibodies were tested in a histidine HCl buffer, pH 6.0, and in the presence of additional amino acids (AAs) such as histidine and arginine (p. 4479, “Materials”).  Wang then teaches testing the viscosity of the mAbs in the presence of increasing concentrations of AA or AA salts, ranging from 0 mM to 300 mM (Fig. 2)  In general, arginine HCl decreased the viscosity of both mAbs, but the results in Fig. 2 of Wang show that the effect of AA and salts thereof is highly specific to each mAb and does not predictably follow a dose-response curve (see e.g. proline or glycine for mAb JM1.)  Therefore, Wang teaches that these AA and salts thereof can be clearly useful to adjust the viscosity of mAb solutions, but that each mAb must be tested to determine how each AA affects the overall viscosity of the solution at different concentrations.  
Chavez provides further motivation for one of skill in the art to determine if histidine (his) and arginine (arg) would be useful within antibody compositions.  Chavez teaches prior experience with this model murine IgG3 antibody showed that it formed visible particulates over time at concentrations above 5 mg/mL to the extent of noticeable loss of monomeric species over time, and the aggregation was further exacerbated by freeze/thaw cycles (data not shown).  Chavez teaches that formulating appropriate storage conditions for biopharmaceutical proteins is essential for ensuring their stability and thereby their purity, potency, and safety over their shelf-life (abstract).  Chavez teaches design of experiment (DoE) design to optimize the stability of a mAb, especially under stressful “worst situation” storage conditions, where the antibody has unintended freeze/thaws or exposure to higher temperatures due to unexpected changes in storage conditions during manufacture and/or transport (p. 5, Sect. 3.2.1).  Chavez teaches that the stabilizing effect of the arginine coupled with a low concentration of histidine helps to prevent aggregation (p. 5, Sect. 3.1.4).  Chavez concludes that even the stability of difficult to formulate antibodies can be vastly improved by careful, DoE-informed choice of buffering species and pH as well as controlled inclusion of stabilizing chaotropic agents, and that shifts in pH appeared to be a critical attribute affecting solubility of the antibody (p. 7, “Conclusions”.)  
Given the teachings of Chavez and Wang, one of skill in the art would clearly be motivated to determine if amino acids, especially a combination of histidine and arginine, would be useful in stabilizing a mAb solution.  Given the teachings of Wang, one would be especially motivated to optimize the components and concentrations thereof in an antibody solution wherein said antibody was at a higher concentration in said solution.  Given the guidance for how to determine the critical concentration parameters of not only the AA in solution, but other components as well, including the buffer concentration, antibody concentration, and surfactant concentration, one of skill in the art would find it obvious to determine if different components would increase the stability of a high-concentration mAb for clinical use, such as the mAb described and used by Berg.  One of skill in the art would be motivated to increase the concentration of antibody delivered by Berg, as Wang notes that subcutaneous injection of mAb solution or suspension endows more patient compliance and thus is more desirable, and can only be delivered when in a higher concentration in solution (“Introduction” of Wang).  Therefore, arriving at the limitations of instant claims 19 and 20 would be obvious given the teachings of Berg, Chavez, and Wang.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Berg in order to increase the concentration of antibody in solution for easier subcutaneous delivery of the antibody, and it would be obvious to test the usefulness of excipients such as histidine and arginine in stabilizing a highly concentrated VIS410 antibody formulation.  One would have been motivated to do so, given the suggestion by Chavez and Wang that the use of histidine and arginine appeared to decrease the aggregation and viscosity of mAb solutions, especially in high-concentration solutions as noted by Wang.  There would have been a reasonable expectation of success, given the knowledge that concentrated antibody solutions were desirable to ensure ease of delivery and patient compliance, as taught by Wang, given both Chavez and Wang taught to optimize the formulations for each mAb, and also given the knowledge that both histidine and arginine were commonly utilized in biopharmaceutical mAb formulations, as taught by Chavez and Wang.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not entirely persuasive.  While the rejections have been withdrawn with respect to the cancelled claims, claims 19 and 20 remain pending and the rejection is still considered relevant to their teachings, as well as newly-presented claims 21-26.  
Applicant argues independent claims 19 and 20 recite limitations that are not taught nor suggested by the claimed references.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicant argues that the Office has acknowledged “the cited references fail to teach or suggest a formulation comprising 50-150 mg/mL of the antibody molecule in a composition comprising 0.1-10% histidine and 0.5-5% arginine at a pH of 6”; this is not accurate, as the previous Office action noted that “neither Berg nor the other evidentiary documents teach the composition” (see p. 12, lines 18-21), meaning that the primary reference (Berg) and the evidentiary references to said primary reference (Wollacott and Shriver) fail to teach said limitations.  The teachings of Wang and Chavez were then cited and summarized to show the art did, in fact, teach the use of high-concentration antibodies in order to ease administration routes of antibody (e.g. subcutaneous administration of high-concentration antibodies at lower volumes versus higher volume delivery of low-concentration antibodies through intravenous administration) and taught the use of amino acids, such as histidine and arginine, to aid in lowering the viscosity and increasing the stabilization of said antibody solutions.  The teachings of Wang and Chavez highlighted that the art was motivated to increase antibody concentration in solutions and was aware of the pitfalls of doing so, but was also aware as to how to adjust excipients within the high-concentration antibody solutions to overcome these pitfalls.  Therefore, merely alleging that the art neither taught nor suggested the composition as claimed is incorrect and does not clearly point out the novelty in comparison to the entire prior art teachings cited in the previous Office action.  
For at least these reasons, the arguments are not considered persuasive, and the rejection has been maintained and extended.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL B GILL/
Primary Examiner, Art Unit 1648sh